Court of Appeals
                       Sixth Appellate District of Texas
                                       
                                       
                                   JUDGMENT
                                       
                                       
                                       
In Re:  Jonathan Trujillo
No. 06-13-00167-CR


                         Original Mandamus Proceeding

Memorandum Opinion delivered by Justice Moseley, Chief Justice Morriss and Justice Carter participating.


As stated in the Court's opinion of this date, we find that the relator's motion to dismiss the petition for writ of mandamus should be granted.  Therefore, we dismiss the petition.

RENDERED AUGUST 8, 2013
BY ORDER OF THE COURT
JOSH R. MORRISS, III
CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk